PER CURIAM.
Oak Laminates d/o Oak Materials Group (Oak Laminates)- appeals from the decision in Oak Laminates d/o Oak Materials Group v. United States, 628 F.Supp. 1577 (1984), reh’g denied, 601 F.Supp. 1031 (Ct. Int’l Trade 1984), in which Chief Judge Re of the United States Court of International Trade held that Oak Laminates had not overcome the presumption of correctness that attached to the Customs Service’s classification of the merchandise imported by Oak Laminates. We affirm on the basis of these decisions.
AFFIRMED